United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3411
                                    ___________

Wendell Dwayne O’Neal,                     *
                                           *
               Appellant,                  *
                                           * Appeal from the United States
       v.                                  * District Court for the
                                           * District of Minnesota.
Shari Moore, St. Paul City Clerk; Pete *
Crum, St. Paul Police Officer; Yileng * [UNPUBLISHED]
Vang, St. Paul Police Officer; Nikkole *
Graupman, St. Paul Police Officer;         *
John Choi, St. Paul City Attorney;         *
City of St. Paul, jointly, severally,      *
officially, as agents, and municipality, *
                                           *
               Appellees.                  *
                                      ___________

                              Submitted: November 17, 2009
                                 Filed: December 11, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

        Wendell O’Neal appeals the adverse judgment entered in this action alleging
civil rights and other violations stemming from O’Neal’s arrest and conviction for
trespassing in August 2005, and his subsequent efforts to obtain records related to the
incident. Following careful de novo review of the district court’s1 judgment and
O’Neal’s arguments on appeal, we conclude that O’Neal did not rebut defendants’
evidence demonstrating they were entitled to summary judgment. Accordingly, we
affirm. See 8th Cir. R. 47B. O’Neal’s pending motions are denied.
                       ______________________________




      1
        The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Janie S. Mayeron, United States Magistrate Judge for the District of Minnesota.

                                      -2-